DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed September 6th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims and Drawings have overcome the objections and provisional Double Patenting rejections previously set forth in the Non-Final Office Action mailed June 7th, 2022. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed September 6th, 2022, with respect to the rejections of claims 1 & 19-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of recently found prior art that teaches the newly disclosed claim limitations. Therefore, the rejections for dependent claims 2-18 have also been updated, accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (U.S. Pub. No. 2014/0058197, cited in IDS), herein referred to as “Salahieh” in view of Hanson et al. (U.S. Pat. No. 11202671), herein referred to as “Hanson”.
Salahieh discloses many embodiments and [0276] states “Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” such that multiple embodiments will be referenced in the following claim rejections. 
Regarding claim 1, Salahieh discloses an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins); and 
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable body (flexible membrane 34), the expandable body being configured to transition between a non-expanded state and an expanded state ([0150]: The membrane 34 of the electrode assembly 105 can have an expandable structure; [0147]: membrane 34 can be readily conformable to the target tissue to be ablated and also compactly folded; Figs. 58A-E show the sheathing & expanded/un-expanded states of assembly 105), the expandable body having an inner surface ([0113]: an inner surface of the membrane 34) and an outer surface ([0150]: outer membrane 34; neither inner or outer surfaces are given reference numbers), the expandable body defining a plurality of openings extending from the inner surface to the outer surface (irrigation holes 7; [0208]: irrigation holes 7 can be positioned near one or more of the electrodes 6 to deliver a cooling fluid to the region; [0188]: circulating cooling fluids through the expandable structure; where if fluid is exiting the balloon to cool the region, then the holes span the thickness of the membrane), the expandable body comprising a structural layer (base substrate 52), a conductive layer (conductive layer 96), and a body layer (membrane 34) ([0101]: The flex circuit 89 can include a base substrate 52, a conducting layer 96 and a dielectric layer 100), and 
(ii) a plurality of electrodes deposited over the structural layer (electrodes 6, [0098]: one or more flexible electrodes deposited over one or more flex circuits positioned on a deployable, flexible membrane; [0101]: The flex circuit 89 can include a base substrate 52, a conducting layer 96 and a dielectric layer 100; where the base substrate is the structural layer), the plurality of electrodes being configured to expand with the expandable body from the non-expanded state to the expanded state ([0124]: electrodes 6 can fold with the membrane 34 … The electrode 6 can fold and flex to substantially the same extent as the membrane 34; [0123]: The electrodes 6 can be a thin film material that can be repeatedly folded such that the electrode 6 and membrane 34 can be compacted into a small diameter for minimally-invasive delivery), the plurality of electrodes including one or more electrodes selected from the group consisting of: 
(A) one or more mapping electrodes configured to sense electrical potentials in tissue contacting the one or more mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and
(B) one or more ablation electrodes operable to ablate tissue contacting the one or more ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line).  
While Salahieh discloses an electrode including a multilayer flexible circuit structure ([0101]: The electrode assembly 105 can include a flexible membrane 34, one or more flex circuits 89 and one or more electrodes 6; also see Figs. 1A & 1B), but Salahieh fails to disclose the conductive layer being positioned between the structural layer and the body layer and an electrode of the plurality of electrodes being in electrical communication with the conductive layer through a via spanning through the structural layer. 
However, Hanson discloses an apparatus (ablation device 120) wherein the expandable body (expandable member 130) comprising a structural layer (reinforcement layer 700), a conductive layer (conductive layer), and a body layer (expandable member 130; shown as a layer in Fig. 11), the conductive layer being positioned between the structural layer and the body layer (see 204 between 700 and 130 in Fig. 11) and an electrode of the plurality of electrodes being in electrical communication with the conductive layer through a via spanning through the structural layer (see annotated Fig. 11 for the portion of electrode 222 spanning through the reinforcement layer to connect the electrode 222 to the conductive layer 204 & Col. 14, lines 18-23: reinforcement layer 700 (e.g., a microfabric layer) may include a second opening such that a second electrode 222 may extend through the second opening in electrical contact with a second conductive trace (e.g., the elongated active electrode support 217 of the active electrode trace 212) of the flexible circuit).

    PNG
    media_image1.png
    228
    833
    media_image1.png
    Greyscale

Figure 1: Annotated Hanson Fig. 11 showing the via
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the layers of the expandable body and electrode connectivity of Salahieh to the layers of the expandable body and electrode via of Hanson for the purpose of the inclusion of a reinforcement structure with one or more of the layers of the electrode assemblies 200 may provide the electrode assemblies 200 with enhanced tear resistance properties and to permit electrical communication between the electrodes and the conductive trace (Hanson: Col. 14, lines 47-50 & lines 18-23). 
Regarding claim 2, Salahieh discloses the expandable body comprising a membrane (membrane 34, where both the expandable body and the membrane are the same structure). It is noted that both Salahieh and Hanson disclose balloons such that Hanson also discloses the expandable body comprising a membrane (Col. 11, lines 51-52: expandable member 130 (e.g., inflatable balloon); where both the expandable body and the membrane are the same structure, as shown in Fig. 11). 
Regarding claim 3, Salahieh discloses the plurality of openings being configured to expel irrigation fluid from an interior region defined by the expandable body ([0187]: electrode irrigation through irrigation holes 7; [0188]: circulating cooling fluids through the expandable structure).  
Regarding claim 5, Salahieh discloses the expandable body being configured to define a bulbous shape in the expanded state (see the bulbous shape depicted in Fig. 18C).  
Regarding claim 6, Salahieh discloses the expandable body being configured to define a cylindraceous shape in the expanded state ([0164]: The shape of the expandable membrane 34 can vary including, cylindrical).  
Regarding claim 7, Salahieh discloses the expandable body being configured to define a frusto- conical shape in the expanded state (see the frustoconical shape depicted in Fig. 20C).  
Regarding claim 8, Salahieh discloses the expandable body being configured to define a rectangular shape in the expanded state (see rectangular shapes depicted in Figs. 60B & 60C).  
Regarding claim 9, Salahieh discloses the end effector further comprising one or more resilient members (expandable structure 93), the one or more resilient members being configured to urge the expandable body toward the expanded state ([0150]: membrane 34 of the electrode assembly 105 can have an expandable structure (self-expanding or otherwise) that can place the electrodes in full contact with tissues … the expandable structure 93 can radially expand to an open state (self-expanding or user-operated). The expandable structure 93 can be surrounded by the electrode assembly 105 such that the flexible, outer membrane 34, flex circuit 89 and electrodes 6 are disposed thereon).  
Regarding claim 10, Salahieh discloses the one or more resilient members comprising one or more resilient strips (see Figs. 17A-D where 93 comprises multiple wires (not given individual reference numbers)).  
Regarding claim 11, Salahieh discloses wherein the one or more resilient members comprising two resilient members contacting each other at a node (see Fig. 17D where the weaves have regions of wire overlap and therefore come into contact with each other), an electrode of the plurality of electrodes being positioned at the node ([0150]: The electrodes (not shown) can also be mounted over a single wire or over the intersection of wires or both).
Regarding claim 12, Salahieh discloses the plurality of electrodes comprising a plurality of mapping electrodes and a plurality of ablation electrodes (0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line; [0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation).  
Regarding claim 13, Salahieh discusses the use of a return electrode ([0140]: patient return electrode 13) but Salahieh fails to disclose the end effector further comprising at least one reference electrode.  
However, Hanson discloses the end effector further comprising at least one reference electrode (ground electrode trace 210). Therefore, it would have been obvious to one of ordinary skill before the effective filing date the claimed invention to modify Salahieh to include the reference electrode of Hanson for the purpose of enabling ablation energy to be transmitted from the plurality of active electrodes through the target tissue, and back through the plurality of ground electrodes, in a bipolar configuration (Hanson: Col. 15, lines 13-17). 
Regarding claim 15, Salahieh discloses the expandable body comprising a resilient lattice structure (expandable structure 93; see Figs. 17A-D; [0150]: The expandable structure 93 can be surrounded by the electrode assembly 105 such that the flexible, outer membrane 34, flex circuit 89 and electrodes 6 are disposed thereon).  
Regarding claim 16, Salahieh discloses the resilient lattice structure being formed by a plurality of curved resilient strips (see Figs. 17A-17D where expandable structure 93 is shown has comprising multiple woven wires and where the weaves create many curved sections).  
Regarding claim 17, Salahieh teaches the plurality of curved resilient strips including a plurality of regions coming into contact with each other (see Fig. 17D where the weaves have regions of wire overlap and therefore come into contact with each other).  
Regarding claim 18, Salahieh teaches at least some of the plurality of electrodes being located at the plurality of regions of the plurality of resilient strips coming into contact with each other ([0150]: The electrodes (not shown) can also be mounted over a single wire or over the intersection of wires or both).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Hanson as applied to claim 1 above, and further in view of DeSimone et al. (U.S. Pub. No. 2020/0305946), herein referred to as “DeSimone”. 
Regarding claim 4, Salahieh in view of Hanson fails to disclose the plurality of openings being configured to allow passage of fluid into an interior region defined by the expandable body.  
However, DeSimone discloses an expandable body (balloon 404) with a plurality of openings (apertures 406, multiple shown in Fig. 9), the openings being configured to allow passage of fluid into an interior region defined by the expandable body ([0056]: Apertures 406 can be used for aspiration of blood through catheter 402; where apertures 406 are on balloon 404 that is located on the distal portion of catheter 402). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the openings of Salahieh in view of Hanson to the inflow apertures of DeSimone for the purpose of enabling the openings to perform both aspiration and injection (DeSimone: [0056]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Hanson as applied to claim 1 above, and further in view of Marecki et al. (U.S. Pub. No. 2015/0351652), herein referred to as “Marecki”. 
Regarding claim 14, Salahieh in view of Hanson fails to disclose the at least one reference electrode being disposed on the inner surface of the expandable body.  
However, Marecki discloses the at least one reference electrode being disposed on the inner surface of the expandable body ([0013]: the flexible member comprises multiple bipolar electrode pairs defined by a first electrode disposed on the outer surface of the flexible member and a second electrode disposed on the inner surface of the flexible member). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the reference electrode of Salahieh in view of Hanson to be that of Marecki for the purpose of placing the electrodes on opposite surfaces may avoid problems such as increased impedance and susceptibility to noise associated with reducing the size of the electrodes to minimize the distance between adjacent electrodes (Marecki: [0089]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Marecki. 
Regarding claim 19, Salahieh discloses an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins), the catheter defining a longitudinal axis (see Fig. 11 where the longitudinal axis is shown as the axis defined by the guidewire 40); and 
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable membrane (flexible membrane 34), the expandable membrane being configured to transition between a non-expanded state and an expanded state ([0150]: The membrane 34 of the electrode assembly 105 can have an expandable structure; [0147]: membrane 34 can be readily conformable to the target tissue to be ablated and also compactly folded; Figs. 58A-E show the sheathing & expanded/un-expanded states of assembly 105), the expandable membrane having an inner surface ([0113]: an inner surface of the membrane 34) and an outer surface ([0150]: outer membrane 34; neither inner or outer surfaces are given reference numbers), the expandable membrane defining a plurality of openings extending from the inner surface to the outer surface, the plurality of openings being configured to allow fluid to pass through the membrane (irrigation holes 7; [0208]: irrigation holes 7 can be positioned near one or more of the electrodes 6 to deliver a cooling fluid to the region; [0188]: circulating cooling fluids through the expandable structure; where if fluid is exiting the balloon to cool the region, then the holes span the thickness of the membrane),  
(ii) a plurality of electrodes deposited on the outer surface of the expandable membrane (electrodes 6, [0098]: one or more flexible electrodes deposited over one or more flex circuits positioned on a deployable, flexible membrane), the plurality of electrodes being configured to expand with the expandable membrane from the non-expanded state to the expanded state ([0124]: electrodes 6 can fold with the membrane 34 … The electrode 6 can fold and flex to substantially the same extent as the membrane 34; [0123]: The electrodes 6 can be a thin film material that can be repeatedly folded such that the electrode 6 and membrane 34 can be compacted into a small diameter for minimally-invasive delivery), the plurality of electrodes including one or more electrodes selected from the group consisting of; 
(A) one or more mapping electrodes configured to sense electrical potentials in tissue contacting the one or more mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and 
(B) one or more ablation electrodes operable to ablate tissue contacting the one or more ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line); and
While Salahieh discusses the use of a return electrode ([0140]: patient return electrode 13), Salahieh fails to disclose (iii) a reference electrode positioned lateral to the longitudinal axis, within an interior region of the expandable membrane and directly opposite an electrode of the plurality of electrodes on the expandable membrane, such that the reference electrode and the electrode of the plurality of electrodes are separated by at least a thickness of the expandable membrane.  
	However, Marecki discloses (iii) a reference electrode positioned lateral to the longitudinal axis, within an interior region of the expandable membrane and directly opposite an electrode of the plurality of electrodes on the expandable membrane, such that the reference electrode and the electrode of the plurality of electrodes are separated by at least a thickness of the expandable membrane ([0013]: the flexible member comprises multiple bipolar electrode pairs defined by a first electrode disposed on the outer surface of the flexible member and a second electrode disposed on the inner surface of the flexible member; [0100]: the flexible splines 60 may be formed from a single, dual-sided flexible printed circuit having an upper surface including a first electrode of at least one bipolar electrode pair formed therein and a lower surface including a second electrode of the bipolar electrode pair formed therein … a compliant material may be used to form the core layer to obtain the desired mechanical characteristics; see Fig. 6 for the dual-sided configuration and where the reference electrode would be lateral to the longitudinal axis). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the reference electrode of Salahieh to be that of Marecki for the purpose of placing the electrodes on opposite surfaces may avoid problems such as increased impedance and susceptibility to noise associated with reducing the size of the electrodes to minimize the distance between adjacent electrodes (Marecki: [0089]). Where in this combination, it is modifying Salahieh’s return electrode configuration but placing Marecki’s bipolar electrode configuration on Salahieh’s expandable membrane. 
Regarding claim 20, Salahieh teaches an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins), the catheter defining a longitudinal axis (see Fig. 11 where the longitudinal axis is shown as the axis defined by the guidewire 40); and
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable lattice structure (expandable structure 93), the expandable lattice structure being configured to transition between a non-expanded state and an expanded state (see Figs. 17A-D; [0150]: FIG. 17A shows the expandable structure 93 in a relatively elongated state with a lower profile more suitable for insertion and removal through a small access channel or sheath. FIG. 17B shows the expandable structure 93 in its fully expanded state that can be used or is suitable for energy transmission), the expandable lattice structure comprising a plurality of strips and defining a plurality of openings between the plurality of strips (see Figs. 17A-D where expandable structure 93 is made up of multiple woven wires and the woven structure is an open lattice structure),  
(ii) a plurality of electrodes deposited on the expandable lattice structure ([0150]: The electrodes (not shown) can also be mounted over a single wire or over the intersection of wires or both), the plurality of electrodes including one or more electrodes selected from the group consisting of: 
(A) one or more mapping electrodes configured to sense electrical potentials in tissue contacting the one or more mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and 
(B) one or more ablation electrodes that are operable to ablate tissue contacting the one or more ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line); and
While Salahieh discusses the use of a return electrode ([0140]: patient return electrode 13), Salahieh fails to disclose (iii) a reference electrode positioned lateral to the longitudinal axis and on an internal region of a corresponding strip of the plurality of strips, directly opposite an electrode of the plurality of electrodes on the expandable lattice structure, such that each reference electrode and a corresponding electrode of the plurality of electrodes is separated by a thickness of at least the corresponding strip of the plurality of strips. 
	However, Marecki discloses (iii) a reference electrode (electrode 64, see Fig. 6 to see an electrode disposed on either side) positioned lateral to the longitudinal axis and on an internal region of a corresponding strip of the plurality of strips ([0096]: flexible splines 60 having multiple electrodes located on the outer and inner surfaces 66, 68 may be constructed from a multi-layered flexible sheet 80 including a first flexible printed circuit 82 adhesively bonded to an upper surface of a substrate and a second flexible printed circuit 84 bonded to a lower surface of the same substrate; [0097]: In some cases, the multi-layered flexible sheet 80 may include a relatively stiff substrate 86), directly opposite an electrode of the plurality of electrodes on the expandable lattice structure (see Fig. 6), such that each reference electrode and a corresponding electrode of the plurality of electrodes is separated by a thickness of at least the corresponding strip of the plurality of strips ([0013]: the flexible member comprises multiple bipolar electrode pairs defined by a first electrode disposed on the outer surface of the flexible member and a second electrode disposed on the inner surface of the flexible member; [0100]: the flexible splines 60 may be formed from a single, dual-sided flexible printed circuit having an upper surface including a first electrode of at least one bipolar electrode pair formed therein and a lower surface including a second electrode of the bipolar electrode pair formed therein; see Fig. 6 for the dual-sided configuration and where the reference electrode would be lateral to the longitudinal axis). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the reference electrode of Salahieh to be that of Marecki for the purpose of placing the electrodes on opposite surfaces may avoid problems such as increased impedance and susceptibility to noise associated with reducing the size of the electrodes to minimize the distance between adjacent electrodes (Marecki: [0089]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794     

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794